Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-14 and 17-2121 are pending. Claim 21 is withdrawn. Claims 2-14 and 17-20 are examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 2-3, 6, 9-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pichler (US 2007/0065962).
Regarding claim 2, Pichler discloses a photovoltaic module (see fig. 5A, paragraphs [0001]-[0002]) comprising: 
a first electrode layer (308); 
a second electrode layer (304); 
a photovoltaic material layer (306), the photovoltaic material layer located between the first electrode layer and the second electrode layer (shown in fig. 3B) (see paragraphs [0039]-[0042]), 
In the cited embodiment, Pichler does not disclose the first and second electrodes, and the photoactive material are visibly transparent.
In an alternate embodiment, Pichler discloses both bottom and top electrodes are transparent, which reads on visibly transparent (see paragraph [0014]).
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material (i.e. transparent), which is based upon its suitability for the intended use (i.e. first and second electrodes), wherein the result is predictable. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 

The court has held "[products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. See MPEP § 2112.01.

Further, Pilcher discloses wherein overlapping regions of the first visibly transparent electrode layer, the visibly transparent photovoltaic material layer, and the second visibly transparent electrode layer define a visibly transparent active area of the photovoltaic module (shown in fig. 3B, areas between contact (314); 
a first set of one or more contact points (i.e. the horizontal portion of conductor 314 in contact with 308 reads on contact points) electrically coupled to the first visibly transparent electrode layer at positions outside the visibly transparent active area (shown in fig. 3B); and 
a second set of one or more contact points (i.e. horizontal portion of same or other conductor 314 in contact with 304 reads on contact points) electrically coupled to the second visibly transparent electrode layer (304) at positions outside the visibly transparent active area (shown in fig. 3B). (See paragraphs [0039]-[0042]).


Pichler discloses materials identical to that disclosed by applicant, i.e. organic, CdTe and/or silicon (see Pichler paragraph [0025]-[0027] and [0040], and applicant’s disclosure page 15, paragraph [0072] and page 34, paragraph [0131]), and therefore must have identical properties.
The court has held "[products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. See MPEP § 2112.01.
Alternatively, the bandgap and wavelength absorption of photovoltaic materials, such as silicon based SiGe absorbing IR, is a well known expedient. See MPEP § 2144.03. The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 
Alternatively, the bandgap and wavelength absorption of photovoltaic materials, such as organic Polyaniline absorbing UV, is a well-known expedient. See MPEP § 2144.03. The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 
In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 

Regarding claim 3, Pilcher discloses a photovoltaic module of claim 2, wherein the first visibly transparent electrode layer includes one or more electrode pads extending from a periphery of the visibly transparent active area (contact point, i.e. horizontal portion of conductor 314 reads on electrode pads extending from a periphery of the visibly transparent active area, shown in fig. 3B).
wherein the one or more electrode pads provides electrical coupling between the first visibly transparent electrode layer and contact points of the first set of one or more contact points (see paragraphs [0039]-[0042], e.g. as electrode pad and contact points are integral, electrical coupling is inherent).  
The court has held absent criticality or unexpected results, it would be obvious to a person having ordinary skill in the art to make a device integral or separable, as the use of a one piece construction instead of a multiple piece structure is merely a matter of engineering choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See MPEP § 2144.04.

Regarding claim 6, Pilcher discloses a photovoltaic module of claim 3, wherein the visibly transparent active area has a rectangular shape and wherein the one or more electrode pads extend from at least one side of the visibly transparent active area (shown in fig. 3B, paragraphs [0039]-[0042]).  

Regarding claim 9, Pilcher discloses a photovoltaic module of claim 2, wherein the first set of one or more contact points corresponds to one or more first busbars (i.e. horizontal portion of conductor 314 reads on bus bar). (See paragraphs [0039]-[0042]). 
The court has held absent criticality or unexpected results, it would be obvious to a person having ordinary skill in the art to make a device integral or separable, as the use of a one piece construction instead of a multiple piece structure is merely a matter of engineering choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See MPEP § 2144.04.

Regarding claim 10, Pilcher discloses a photovoltaic module of claim 9, the second set of one or more contact points corresponds to one or more second busbars (second horizontal portion of conductor 314 reads on busbar). (See fig. 3B, paragraphs [0039]-[0042])..  

Regarding claim 11, Pilcher discloses a photovoltaic module of claim 2, wherein the first set of one or more contact points corresponds to a first busbar arranged around all or a portion of a perimeter of the visibly transparent active area, wherein the one edge is considered a portion of a perimeter (see fig. 3A, see discussion of claim 9, see also paragraphs [0039]-[0042])..  

Regarding claim 12, Pilcher discloses a photovoltaic module of claim 11, wherein the first busbar comprises an opaque conductor, i.e. wherein the first busbar (horizontal portion of conductor 314) may be a foil, which reads on opaque.  (See fig. 3B, paragraphs [0042])




Regarding claim 17, Pilcher discloses a photovoltaic module of claim 2, wherein the visibly transparent photovoltaic material layer comprises an organic photovoltaic (see paragraphs [0025]-[0027]).
As Pilcher discloses choosing from a finite number of identified, predictable solutions i.e., inorganic or organic semiconductors, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success.

Regarding claim 18, Pilcher discloses a photovoltaic module of claim 2, wherein the visibly transparent photovoltaic material layer comprises a plurality of junctions (i.e. 306 A, B and C) connected in a series (shown in fig. 3B, see abstract and paragraphs [0039]-[0042]).  

Regarding claim 19, Pilcher discloses a photovoltaic module of claim 2, wherein the first visibly transparent electrode layer and the second visibly transparent electrode layer independently comprise an indium tin oxide (ITO) layer, a fluorine tin oxide (FTO) layer, an aluminum zinc oxide (AZO) layer, an antimony tin oxide (ATO) layer, an indium zinc oxide 

Regarding claim 20, Pilcher discloses a photovoltaic module of claim 2, wherein the first visibly transparent electrode layer extends beyond the visibly transparent active area or wherein the second visibly transparent electrode layer extends beyond the visibly transparent active area (shown in fig. 3B). (See paragraphs [0039]-[0042]).


Claims 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pilcher et al. as applied to claims 1-3 above, and further in view of Agrawal et al. (US 2002/0044331).
Regarding claim 4, Pilcher discloses a photovoltaic module of claim 3, wherein the one or more electrode pads include one or more electrode pads extending from each side of the visibly transparent active area.  
Agrawal is analogous art to Pilcher as Agrawal discloses edge busbars on a substantial perimeter of an electrical optical device (see paragraph [0003]-[0007]) and teaches a first transparent electrode layer, a second transparent electrode layer, and an active material layer have an aligned region that forms a central transparent area of the module (fig 14, 15A, para 0208, 0210, 0212 describes a two edge busbars 1402, 1404 (second and first busbar) positioned on the perimeter of the electrochromic (EC) stack 1444 comprising a top electrode, bottom electrode such as transparent ITO and EC layer within the electrical device area (para 0208, 0210) [edge busbars 1402, 1404 form a closed loop surrounding the EC stack with a structure 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pichler with the teaching of Agrawal for the purpose of assembling the substrates together by the edge busbar while overcoming geometrical limitations of busbar dimensions (Agrawal, para 0080), thereby enabling a large and more stable device to produce a higher optical transmittance (Agrawal, para 0074, 0080).

Regarding claim 5, Pilcher discloses a photovoltaic module of claim 3, but does not disclose wherein the one or more electrode pads include multiple electrode pads extending from each side of the visibly transparent active.
Agrawal is analogous art to Pilcher as Agrawal discloses edge busbars with multiple contact points, which reads on multiple electrode pads, on a substantial perimeter of an electrical optical device (see paragraph [0003]-[0007]) and teaches a first transparent electrode layer, a second transparent electrode layer, and an active material layer have an aligned region that forms a central transparent area of the module (fig 14, 15A, para 0208, 0210, 0212 describes a two edge busbars 1402, 1404 (second and first busbar) positioned on the perimeter of the electrochromic (EC) stack 1444 comprising a top electrode, bottom electrode such as transparent ITO and EC layer within the electrical device area (para 0208, 0210) [edge busbars 1402, 1404 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pichler with the teaching of Agrawal for the purpose of assembling the substrates together by the edge busbar while overcoming geometrical limitations of busbar dimensions (Agrawal, para 0080), thereby enabling a large and more stable device to produce a higher optical transmittance (Agrawal, para 0074, 0080).


Regarding claim 7, Pilcher discloses a photovoltaic module of claim 6, but does not disclose wherein the one or more electrode pads comprise two or more electrode pads, wherein at least a first electrode pad extends from a first side of the visibly transparent active area, and wherein at least a second electrode pad extends from a first side of the visibly transparent active area.  
Agrawal is analogous art to Pilcher as Agrawal discloses edge busbars with multiple contact points, which reads on multiple electrode pads, on a substantial perimeter of an electrical optical device (see paragraph [0003]-[0007]) and teaches a first transparent electrode layer, a second transparent electrode layer, and an active material layer have an aligned region that forms 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pichler with the teaching of Agrawal for the purpose of assembling the substrates together by the edge busbar while overcoming geometrical limitations of busbar dimensions (Agrawal, para 0080), thereby enabling a large and more stable device to produce a higher optical transmittance (Agrawal, para 0074, 0080).


Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pilcher et al. as applied to claims 1-2 above, and further in view of Moslehi (US 2014/0102531).

Moslehi is analogous art to Pilcher as Moslehi is directed to photovoltaic modules (see paragraph [0002]). Moslehi discloses the cell can be any shape including circular, square, rectangle, hexagonal, or any polygonal shape (see paragraph [0190].
The court has held it would be obvious to a person having ordinary skill in the art to use a known technique, i.e. a cell (transparent area) shape other than rectangular as taught by Moslei), to improve similar devices, i.e. cell shape of Pilcher, in a similar way. See MPEP 2143 C. 


Claim14 is rejected under 35 U.S.C. 103 as being unpatentable over Pilcher et al. as applied to claims 1 and 2 above, and further in view of Compliance News (Zebra Connectors for LCDs).
Regarding claim 14, Pilcher discloses a photovoltaic module of claim 2, further comprising a connector electrically coupled to the first set of one or more contact points and the second set of one or more contact points, (i.e. middle section of 314 connecting first contact points to second contact points) (see fig. 3B, paragraphs [0029]-[0042]).
Pilcher does not disclose wherein the connector includes at least one of an elastomeric electronic connector, an anisotropic conductive material, or a PCB.  
Compliance is analogous art to Pilcher as Compliance discloses interconnectors between electrical devices. Compliance discloses Zebra Connectors, which reads on elastomeric electronic connector, for connecting devices (see page 1).
.

Response to Arguments
Applicant's arguments filed 9/30/2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding contact points are not persuasive. On two sides, the tabbing conductors contact with at least a set of one contact on the solar cell. Applicant is arguing limitations not recited. The recitation is “a set of one or more contact points”, which is met by a structure having one contact point.
Regarding applicant’s arguments directed towards the materials not being transparent. Again, applicant is arguing limitations not recited. One, an opaque semiconductor either sufficiently thin is at least partially transparent. Further, applicant allows for a pattern of semiconductor creating at least partially transparent.  Applicant points to areas of the specification requiring transparency, not at least partially transparent. 
Further, Pichler is open to additional materials, many known in the art are at least partially transparent in the visible and Infrared, i.e. partially transparent in the red wavelength of visible light. Similarly, partially transparent in the blue visible light and UV light.
Applicant has recited very broad claims, yet argues narrow limitations within the arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Syllaios (US 2014/0159032).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721